Title: To James Madison from Joseph Wheaton, 3 January 1813
From: Wheaton, Joseph
To: Madison, James



Confidential
Excellent Sir,
Camp 10, Miles from Mansfield. On my rout to uper Sandusky Jany 3d 1813
I wrote you from Mansfield Decr. 31. and detailed to you the measures taken to insure a Speady March to Head Quarters. The ordinance & Stores moved about two Miles on that day in hopes of making considerable distance the next. Unfortunately the thawy weather had much more broken up the road than was immagined, and the next day 1st. Jany it raind incessantly very hard & wa[r]m all day. Capt Gratiot who had been with me the whole rout and was Commanding officer of the whole received orders from Genl. Harrisons Asst. D. Adjt. Genl. to leave the command of the troops & convoy with me, and tooke his leave at ½ past Six A.M. yesterday Morning in a very Severe Snow Storm which has continued ever Since—and the Snow is now Sixteen inches deep. I commenced our March immediately after his departure, but the warm rain had So effectually Softened the ground, taken the frost wholly out that the gun carriages only Made four Miles and the wagons very few came up—one of the tongues of a Six pdr. Broke, and an axletree of a twelve pd. But not a wagon moved without being Stalled. Several tongues, axletrees, & coupleing poles broke. The Snow has now been falling thirty three hours, and is continuing. I in this Situation have thought it prudent, and advisable to detach the light Six pd carriages in front and the twelve pdrs in rear to Sandusky in order to keep open the road that the wagons may go, on as Soon as I can have them repaired—but Sir I assure you all my resourses are now in requisition. Captain Matthew Johnson of Greenburg, Pa. his Compy of fifty men With Liut Walker of thirty men were all the force that Majr. Stodard allowed me as guards and pioneers. Capt. Johnson his officers and Men have therefore been on the most Laborous and Severe duty ever Since I left Pittsburg, and yesterday with unequalled patience, perseverance and zeal, without a Murmor or complaint, redoubled their exertions, with Screws, pries, & ropes to haul out the wagons, and assist the horses in every instan[c]e of difficulty up to their hips in water mud & Snow, but all our exertions and force failed about twenty wagons are fast in the mud and tho we have Strength enough to hew them all to pieces we cannot move them. The Mud with the Snow Make the wheels a Sollid body and holding them in the Soft Ground they become fast. To Captain Matthew Johnson of Greersburg his officers and men, I owe to them to State to you Sir that all that could be done by men has been done, their Labour has been constant and every exertion made to aid this convey [sic]. To Mr. James Anderson, and Mr. Paul Anderson my wagon Master & Forage Master I have receved every possible aid, their fidility, zeal, and exertions with Superior abilities fitter for more ellevated Situations has been imployed on every occasion. I apprehend with much concern that I Shall have to return Some horses to the Mohacan Settlement near thirty miles for forage and provision before I Shall be able to Make Sleads Sufficient to overcome this difficulty. Of Brigadier General Crooks Also I feel Myself bound to State that he Marched from Pittsburg about the 15th. Octr. with 1400 or 1500 men, that he arrived at Mansfield the last day of November. On all of his rout I cannot find that he had out a Single party as pioneers, or on fatigue duty, nor a Single instance when he mended or improved the road. At Canton Captain Gratiot wrote him in the most urgent Maner to Send four or five Companies of enfantry to aid the convoy in getting forward—he returnd him for answer that Captain Johnsons command was Sufficient, refusing any additional aid—at Mansfield where he lay four weeks—nothing was done for the imp[r]ovement of any road, no kind of discipline was observed in his camp, and if the united testimony of public officers and inhabitants is to be regarded, a genel. depridation was committed upon their Cattle, their Hogs, their Cornfield, their poultry—household furniture, Blankets cloathing, untill the general appearance of the inhabitants are as tho they possessed nothing. I never have Seen apparently so destitute a Set of people, these people expressed as much joy and Gladness at their departure as if So many Savages had left them. They Say they are deprived of every thing but their land and their lives. On this rout to Sandusky plains 25 Miles it was expected Something would have been done to have facilitated the movements of this convoy So invaluable to Genl. Harrisons Army, but Sir if anything has been done it is greatly to its injury by le⟨ad⟩ing me in to a Swamp where Some of my wagons must winter. Unfortunately I fear we must loose Several of Capt Johnsons men their exposure has been such, their health is gone and I apprehend Several will sink under it I have neither medicine, nor medical aid to relieve them. The impositions too put on the public in the article of axes by a Lt. Johnson A D Q M at Pittsburg I have before mentioned to the Secretary at war, there are about 2000 Made by his brother in law now lying at Mansfield, and deemed worth less than comon Iron. They are only ground up to disappoint all who take them, and tho I have to Commence Making Sleads to Morrow to Move all the Stores with me I have only Six axes fit for use, having all the rest returned or left because useless. My Heart is Sick with the ignorance the folly or wickedness of those in public Service. I write you Excellent Sir not knowing who May now be the Secretary at war—hoping however it May be Mr. Monroe—if that good man Eustis has retired—and with a frankness arising from your knowledge of me—and I am Excellent Sir with the Homage of my Heart faithfully your Obedient Servant
Joseph WheatonCapt. M. D. C & Asst Depty Qutr. Mastr. N. W. Army
Excuse any encorrectness. I write with very cold fingers under my tent in the Snow
The Snow is Still falling and is now 18 inches deep
